Mw

“i

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF MISSOURI

. SOUTHEASTERN DIVISION
BADER FARMS, INC. and )
BILL BADER, )
. ) ;
Plaintiffs, - )  MDLNo. 1:18-md-02820-SNLJ
vy. j :
-) Indiv. Case No. 1:16-cv-00299-SNLJ
MONSANTO COMPANY and ) .
BASF CORPORATION, ).
)
Defendants. )

_ JOINT STIPULATION REGARDING MONSANTO COMPANY’S NET WORTH

Defendant Monsanto Company (“Monsanto”) and Plaintiff Bader Farms, Inc., by
counsel, stipulate the following regarding Monsanto’s financial condition:'
- 1. Monsanto’s net worth in 2017 was $6.5 billion;

2. Monsanto’s net worth in 2018 was $7.8 billion.

 

' Monsanto moved to exclude all evidence of, or argument characterizing, its financial
condition. ECF #301 at 15-16. The Court denied the motion to exclude that evidence
and held that evidence of Monsanto’s net worth was admissible for punitive damages.
See 1/24/20 Hearing Tr.-at 69:18-70:9. By submitting this stipulation, Monsanto does not
waive its argument that evidence-of its financial condition is irrelevant and should be
excluded. .

601523032.1

 
a

601523032.1

Respectfully Submitted,
BRYAN CAVE LEIGHTON PAISNER LLP

By: /s A. Elizabeth Blackwell

 

A. Elizabeth Blackwell, # 50270MO
One Metropolitan Square

211 North Broadway, Suite 3600

St. Louis, Missouri 63102

Tel : (314) 259-2000

Fax : (314) 259-2020
Liz.Blackwell@belplaw.com

THOMPSON COBURN
Christopher M. Hohn, #44124MO
Jan Paul Miller, #58112MO
Daniel C. Cox, #38902MO
Jeffrey A. Masson, #60244MO
One US Bank Plaza

St. Louis, Missouri 63101
314-552-6000

FAX 314-552-7000
chohn@thompsoncoburn.com
jmiller@thompsoncoburn.com
dcox@thompsoncoburn.com
jmasson@thompsoncoburn.com

Attorneys for Defendant Monsanto Company

By: /s/ Beverly Randles
RANDLES & SPLITTGERBER, LLP

Billy R. Randles, #40928MO
Beverly T. Randles, #48671MO
Angela M. Splittgerber, #53271MO
5823 N. Cypress Ave.

Kansas City, Missour 64119

(816) 744-4779
bill@randleslaw.com
bev@randleslaw.com
angie@randleslaw.com

 
af

~~?

601523032.1

Brett A. Davis, #43299MO
Tracey F. George, #52361MO
L. Benjamin Mook, #49821MO
DAVIS GEORGE MOOK LLC

~ 1600 Genessee, Ste. 328

Kansas City, MO 64102
Tel. (816) 569-2629

Fax (816) 447-3939
brett@dgmlawyers.com
tracey@dgmlawyers.com
ben@dgmlawyers.com

Attorneys for Plaintiff
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MISSOURI

ov,

SOUTHEASTERN DIVISION
BADER FARMS, INC. and )
BILL BADER, : ) ' :
| ) MDL No. 1:18-md-02820-SNLJ
Plaintiffs, ) —_
) Indiv. Case No. 1:16-cv-00299-SNLJ
-
MONSANTO COMPANY and )
BASF Corporation, )
)
Defendants. )

DECLARATION OF MELANIE SCHMITZ, -

1. My name is Melanie Schmitz. I am the Accounting Business Partner for
US. Crop Science for Bayer US.LLC, formerly known as Monsanto Company, and am
aware and have personal knowledge of the facts regarding the matters reflected below.

2. Tam familiar with the audited financial statements for Monsanto Company,
the most recent of which is dated February 28, 2018.

| 3. Based on my review of the most recent audited financial statements for

Monsanto Company, its net worth in 2017 was $6.5 billion.

4, Based upon my review of the most recent audited financial statements for

Monsanto Company, its net worth in 2018 was $7.8 billion.

Muda Lehn

‘Melanie Schmitz, Accounting Busifie}
Partner for U.S. Crop Science

 
